Citation Nr: 1505758	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  07-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the appellant's character of discharge is a bar to payment of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1980 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by VA's Regional Office (RO).

The matter was initially before the Board in February 2010.  In September 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claim for compliance with a Joint Motion for Remand.  In May and November 2011, the Board remanded the issue for further development.  The Board reached another decision on the matter in May 2013.  In June 2013, the Court vacated the Board's decision and remanded the claim for compliance with its memorandum decision.  Thus, this matter is once again before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's June 2013 memorandum decision, additional evidentiary development is required before the matter can be properly adjudicated.  

The appellant was discharged under other than honorable conditions in November 1985.  A review of service treatment records shows he suffered in-service head injuries in June 1982 and March 1984.  

Personnel records reveal he underwent non-judicial punishment in July 1981 for failing to report to place of duty and disobeying orders from a superior; in March 1984 for issuance of bad checks; and, in May 1985 for being absent from place of duty without permission.  In October 1984, a Special Court-Martial proceeding found him guilty of possession of an object intended for use of smoking marihuana, and wrongful distribution, use and possession of marihuana.  There was also an additional charge of wrongful distribution, use and possession of marihuana, and breaking restriction.  The October 1984 charges ultimately led to his discharge from service.

The appellant contends the symptoms following his in-service head injury mirrored those of a traumatic brain injury and thus support the notion that he was insane at the time he committed the offenses that led to his discharge.

The Veteran has not been afforded a VA examination to assess his sanity at the time he committed the offenses leading to his discharge from service.  Accordingly, one should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an appropriate VA examination to assess his sanity at the time he committed the offenses leading to his discharge from service.  The examiner must review the appellant's claims file, VBMS and Virtual VA files.  A copy of this decision should also be made available to the examiner.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner is asked to respond to the following:

Determine whether the appellant's symptomatology after his head injuries in June 1982 and in March 1984 were indicative of a traumatic brain injury.  Also determine whether they indicate he was insane at the time he committed the offenses that led to his discharge in November 1985, as described in the body of this remand. 

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


